BUCHWALTER, P. J.
An action was brought in the Butler Common Pleas by Clara Webster to set aside the will of her Aunt Lydia Webster. The jury returned a verdict finding that the paper writing was the valid and last will and testament of the testatrix, and judgment was entered sustaining the will.
It was claimed that the verdict and judgment were against the weight of the evidence, that the court erred to the prejudice of plaintiff in giving of certain special charges and error in the general charge. The Court of Appeals held:
1. An examination of the evidence discloses that the jury could not have arrived at any different conclusion than was reached and the verdict and judgment are clearly not contrary to the weight of the evidence.
2. The main contention of the plaintiff was that the testatrix believed that either the family of James R. Webster or Clara L. Webster legally adopted a girl named Eleanor Annes, and that if she devised anything to Clara Webster, it would eventually go out of the possession of the Webster family, and into the possession of Eleanor Annes. This, it is claimed, was a dominating idea in the mind of the testatrix, which was either a delusion or was the result of undue influence, and that this caused her to make but a nominal bequest to the plaintiff herein.
3. If the testatrix had this idea, it was a misapprehension of fact, as there was no adoption of Eleanor Annes. We know of no authorities holding that a will may be set aside because the testatrix was mistaken about some fact or facts.
4. The court’s charge on undue influence was full and complete and the charge on testamentary capacity was in the same language used in Niemes v. Niemes, 97 OS. 145.
5. The general charge or the special charges taken as a whole, were not erroneous or prejudicial to plaintiff.
Judgment therefore affirmed.
(Hamilton & Cushing, JJ., concur.)